DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 8, 9, and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anders et al. (WO2014/166963) of record, (Note the references below are made to corresponding Anders et al. (US 9,806,540)).
Anders discloses:
In regard to claim 1: (Currently Amended) 
A receiving device of a system for inductive power transfer (Figs. 1 & 3 Item 1), wherein the receiving device (Figs. 1 & 3 Item 1) comprises a housing (Figs. 1 & 3 Items 2 & 3), wherein the housing (Figs. 1 & 3 Items 2 & 3) comprises a cover element on the cover element for receiving a circuit board (Figs. 1 & 3 Items 3, 5, 111, 101 and 12 i.e. 

“(32) The circuit arrangement 111 is placed on a sheet-like carrier 101, such as a conventional circuit board. There is a cut out 100 in the carrier 101 so that electric connections between the circuit arrangement 111 and the coil arrangement 31 can extend through the cut out 100.
(33) In the specific embodiment shown in FIG. 3, the carrier 111 and the shielding layer 91 comprise bores 97 or other cut outs which allow for fixing the carrier 101 to columns of the holding device 12 so that the complete arrangement of interior components of the receiving device is fixed to the holding device 12. In particular, the electric circuit arrangement 111 can be fixed to the carrier, for example by soldering, and the holding device 12 can be fixed to the base plate 2 of the case, such as by gluing or screwing. Preferably, screws are also used to fix the carrier 101 to the columns of the holding device 12.”)

at least one magnetic shielding element (Figs. 1 & 3 Item 91), wherein the at least one magnetic shielding element (Figs. 1 & 3 Item 91) 

In regard to claim 2: (Previously Presented) 
wherein a circuit board (Figs. 1 & 3 Items 111 and 101) is arranged in the reception area (Figs. 1 & 3 Items 111, 101 and 12 i.e. see citation above), wherein the magnetic shielding element (Figs. 1 & 3 Item 91) fully covers the circuit board (Figs. 1 & 3 Items 111, 101) from below (Figs. 1 & 3 Items 101 & 111 and 91 i.e. 91 is closer to the street and therefore below 101).  



In regard to claim 5: (Previously Presented) 
wherein the contour of the magnetic shielding element (Figs. 1 & 3 Item 91) fully encloses a contour of the circuit board (Figs. 1 & 3 Items 101 & 111 both on a common plane of projection)

In regard to claim 8: (Previously Presented) 
wherein the magnetic shielding element (Figs. 1 & 3 Item 91)

In regard to claim 9: (Previously Presented) 
wherein the magnetic shielding element 

In regard to claim 11: (Previously Presented) 
wherein the magnetic shielding element (Fig. 1 & 3 Item 91) 

In regard to claim 12: (Previously Presented) 
wherein the cover element the holding device is affixed to the circuit board 101 through the use of screws {“Preferably, screws are also used to fix the carrier 101 to the columns of the holding device 12.”}).  

In regard to claim 13: (Previously Presented) 
 wherein the alignment projection has a thread (Figs. 1 & 3 Items 3 and 5 i.e. 7 appears to be a threaded access hole for cables, and 12 is threaded as screws are used to attach 12 and 101).  

In regard to claim 14: (Previously Presented) 
 A method of manufacturing a receiving device (Figs. 1 & 3 Item 1) of a system for inductive power transfer (Figs. 1 & 3 Item 1), wherein a cover element (Figs. 1 & 3 Item 2)  wherein the magnetic shielding element (Figs. 1 & 3 Item 91) is arranged below the winding structure (Figs. 1 & 3 Item 31 i.e. closer to the road) with respect to a vertical axis .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anders et al. (WO2014/166963) (Note the references below are made to corresponding Anders et al. (US 9,806,540)) of record, in view of Hickox (US 8,760,253).

In regard to claim 3: (Previously Presented)
Anders discloses the receiving device according to claim 1wherein the magnetic shielding element (Figs. 1 & 3 Item 91) 
“In the specific embodiment shown in FIG. 3, the carrier 111 and the shielding layer 91 comprise bores 97 or other cut outs which allow for fixing the carrier 101 to columns of the holding device 12 so that the complete arrangement of interior components of the receiving device is fixed to the holding device 12. In particular, the electric circuit arrangement 111 can be fixed to the carrier, for example by soldering, and the holding device 12 can be fixed to the base plate 2 of the case, such as by gluing or screwing. Preferably, screws are also used to fix the carrier 101 to the columns of the holding device 12.”).  
However, Anders does not explicitly disclose wherein the magnetic shielding element (Figs. 1 & 3 Item 91) has or provides at least one strap, wherein the at least one strap 
Hickox teaches that it is known in the art of wireless power housings to use a strap fastener (not shown) or an adhesive tape as an equivalent method of fixation in order to ensure that internal components of the housing do not become displaced (Col. 10Lines 62 – Col. 11 Line 11).  
Therefore, because these two were art recognized equivalents at the time of the invention was filed, one of ordinary skill in the art would have found it obvious to substitute the strap fixation means taught by Hickox with the attachment method of using screws and bores of Anders.  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anders et al. (WO2014/166963) of record, (Note the references below are made to corresponding Anders et al. (US 9,806,540)) in view of Stamenic et al. (US 2015/0077053).

In regard to claim 6: (Currently Amended) 
Anders discloses the receiving device according to claim 1, wherein the magnetic shielding element (Figs. 1 & 3 Item 91) has at least one recess (Figs. 1 & 3 Items 95, 96 & 97 i.e. all cavity and cutouts within 91).  
However, Anders is vague in its disclosure of wherein the at least one recess is provided by a concave section of [[the]] a contour of the magnetic shielding element.  
Stamenic teaches a shield with a recess provided by a concave section of [[the]] a contour of the magnetic shielding element (Fig. 10 Item 1002 & Par. [0114]).  
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have combined the concave contour of the magnetic shielding element as taught by Stamenic with the shielding element of Anders as doing so would have allowed the receiver device to be better integrated with the non-flat surface of the host device (i.e. a vehicle) (Stamenic: Fig. 10 Item 1002 & Par. [0114]).  


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anders et al. (WO2014/166963) of record (Note the references below are made to corresponding Anders et al. (US 9,806,540)).

In regard to claim 7: (Currently Amended)
Anders discloses the receiving device according to 
However, Anders is vague in its disclosure that there is a further circuit board one section of the signal connecting means is arranged in a guiding channel of the cover element.  
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have included a second circuit board into Anders since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St Regis Paper Co. v. Bemis Co., 193 USPQ 8.   

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anders et al. (WO2014/166963) of record (Note the references below are made to corresponding Anders et al. (US 9,806,540)).

In regard to claim 10: (Previously Presented)
Anders discloses the receiving device according to claim 1, 
However, Anders is vague in its disclosure that wherein a thickness of the magnetic shielding element 
It would have been an obvious matter of design choice to have adjusted the thickness of the magnetic shielding element based on a frequency of the electromagnetic field receivable by the winding structure since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 5/17/2022 have been fully considered but they are not persuasive. Applicant has argued that the magnetic shielding element (91) is not arranged below the winding structure (31).  Examiner disagrees with this assertion as has been clarified above in claim 1, as well as further explained here.  Based upon the claimed limitations found within amended claim 1, Examiner is still of the opinion that if looking at Fig. 3 of Anders from the direction of Current flow which travels from the street through 31 in a direction which can be called “down” to 91 which can be called “below” by viewing Fig. 3 in a 180-degree rotation the claim limitations are met.   Further Col. 7 lines 54-62 of Anders explain that cutouts of 91 allow for the electrical connection between 111 and 31 arguably allowing 31 to be electrically located on both sides of the shielding layer 91.  
For these reasons at this time Examiner will be maintaining the rejections of claims 1-3, and 5-14.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. *Please see attached form PTO-892*.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434. The examiner can normally be reached 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
MW
6/2/2022

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836